UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4440


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARRON TAUFEEQ SPARKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00357-TDS-1)


Submitted:   November 24, 2014            Decided:   December 4, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greg Davis, Assistant
Federal Public Defender, Winston-Salem, North Carolina, for
Appellant.    Ripley Rand, United States Attorney, Stephen T.
Inman, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Garron Taufeeq Sparks pled guilty to possession of a

firearm     by     a    convicted        felon,     in    violation       of    18     U.S.C.

§ 922(g)(1)       (2012).          The    district       court    sentenced      him    to    a

Guidelines sentence of fifty-five months’ imprisonment.                                Sparks

appeals,         claiming      that        his      sentence        is      substantively

unreasonable.          We affirm.

            We     review     the        district    court’s        sentence,        “whether

inside, just outside, or significantly outside the Guidelines

range[,]”     for       reasonableness       “under        a     deferential     abuse-of-

discretion standard.”              Gall v. United States, 552 U.S. 38, 41,

51 (2007).         Because Sparks does not challenge the procedural

reasonableness          of   his     sentence,       we    turn     our     attention        to

substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”             Id. at 51.        “Any sentence that is within

or below a properly calculated Guidelines range is presumptively

reasonable[,]” and this “presumption can only be rebutted by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) [(2012)] factors.”                            United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014), cert. denied, __

U.S.L.W. __, 2014 WL 4717386 (U.S. Oct. 20, 2014) (No. 14-336).

            Sparks       asserts     that    the     district       court      inadequately

considered his youth when imposing a Guidelines sentence.                                    We

disagree.        The district court expressly relied on Sparks’ age as

                                              2
its    basis    for   imposing     a     sentence          near    the   low    end    of   the

Guidelines       range,   while        also         taking        into   account      Sparks’

criminal       history,   which        included       two     prior      convictions        for

illegal gun possession.            Sparks has not shown that this sentence

is unreasonable when measured against the § 3553(a) factors.

               Accordingly,     we       hold       that    the     Guidelines        sentence

imposed by the district court is substantively reasonable, and

we affirm the judgment of the district court.                            We dispense with

oral    argument      because      the     facts      and     legal      contentions        are

adequately      presented     in     the    materials         before     this    court      and

argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                3